Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to preliminary amendment filed on 3/6/20 canceling claims 1-20 and adding claims 21-40, therefore claims 21-40 are being examine.

Claim Objections
Claim 22 is objected to because of the following informalities:  extra spacing after “acquiring” should be remove.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-31 and 35-40 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-9 and 15-20 of US Patent 10,042,679 (hereafter ‘679) such that claims 1-9 and 15-20 of Patent ‘679 includes all the limitations of claims 21-31 and 35-40 despite a slight difference in wording (i.e. NUMA architecture vs. share access to a memory; top/lowest/synthetic level vs. first/second/third level).  Below is an example of how claims 21-23 of the instant application is being anticipated by claim 1 of Patent ‘679. 

US Patent 10,042,679
Instant Application
1. A method, comprising: 
performing by a computer: 
beginning execution of a multithreaded application that comprises one or more requests to acquire a reader-writer lock, wherein the reader-writer lock comprises a multiple-level lock hierarchy, wherein the reader-writer lock controls write access to a critical section of code by concurrently executing threads of the application and further controls access to the critical section of code in read-only mode, wherein each of the concurrently executing threads of the application executes on one of a plurality of processor cores on a respective one of a plurality of nodes in a non-uniform memory-access (NUMA) architecture; acquiring, by a writer thread of the application executing on a given one of the plurality of nodes, the reader-writer lock, wherein said acquiring comprises: acquiring a node-level writer lock for the given node at a lowest level in the multiple-level lock  
acquiring a global writer lock at a synthetic level in the multiple-level lock hierarchy, wherein the synthetic level comprises the global writer lock and a global reader lock, and wherein at most one writer thread of the concurrently executing threads of the application holds the global writer lock at a time; and acquiring a top-level lock in the lock hierarchy, wherein at most one writer thread of the concurrently executing threads of the application or one reader thread of the concurrent executing threads of the application holds the top-level lock at a time.

performing, by one or more computers: 


acquiring a reader-writer lock having a multiple-level lock hierarchy by a writer thread of a plurality of concurrently executing threads executing on respective ones of a plurality of processor cores of a plurality of nodes that share access to a memory, wherein the multiple-level lock hierarchy comprises a first level and a second level, and wherein said acquiring comprises: 




















acquiring a global writer lock at the second level in the multiple-level lock hierarchy, the second level comprising the global writer lock and a global reader lock, wherein at most one writer thread holds the global writer lock at a time; and 


acquiring, subsequent to acquiring the global writer lock, a top- level lock at the first level in the multiple-level lock hierarchy, wherein at most one writer thread or one reader thread holds the top-level lock at a time.  



22. (New) The method of claim 21, further comprising: 
acquiring, prior to acquiring the global writer lock, a node-level writer lock for a given node of the plurality of nodes, the given node executing the writer thread at a third level in the multiple-level lock hierarchy, wherein the node-level writer lock is one of a plurality of node-level writer locks at the third level in the multiple-level lock hierarchy, and wherein 2at most one writer thread executing on the respective node holds the node-level writer lock at a time.  

23. (New) The method of claim 22, wherein each of the plurality of node-level writer locks is a writer lock for a respective one of the plurality of nodes.  


Claims 21-31 and 35-40 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-9 and 15-20 of US Patent 10,585,719 (hereafter ‘719) such that claims 1-9 and 15-20 of Patent ‘719 includes all the limitations of claims 21-31 and 35-40 despite a slight difference in wording (i.e. top/lowest/different level vs. first/second/third level).  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As to claims 35-40, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted step(s) is/are: the acquiring of a node-level writer lock for a given node such that acquiring a low/lowest level lock in a multiple-level lock hierarchy is essential in obtaining the next or subsequent or higher level locks, therefore the omission of such step amount to a gap between the steps. 

Allowable Subject Matter
Claims 21-31 and 35-40 are allowable by overcoming the double patenting and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections above.
Claims 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in independent claims 21, 35 and 38.

Shared access to memory (i.e. NUMA-aware) lock cohorting in controlling access by threads of a multithreaded program to critical section of code including a multi-level lock hierarchy that implements multiple locks in lock levels that applies to a node/cluster level and a global level (i.e. top-level lock); the order of acquiring, sharing (i.e. passing ownership with associated counter/upper bound) and releasing of the locks in a NUMA architecture [paragraphs 47-50; Fig. 1; Figs. 3A-3B and 5-8 and corresponding text]; and, lock at global level being obtained or released among threads that holds the lock at global level in a write or read-only mode [Figs. 9-17 and corresponding text] were disclosed in U.S. PG Publication 2013/0290967 and substantially in US PG Publication 2013/0290583 and “Lock Cohorting: A General 

Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 21, 35 and 38 as a whole.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/QING YUAN WU/Primary Examiner, Art Unit 2199